Investor Day May 13, Discussion Topics § Company Profile and Business Focus § Key 2008 Business Priorities § Highlights of First Quarter 2008 § Balance Sheet Composition and Credit Quality 2 Company Profile NewAlliance is a regional community bank with a significant southern New England presence: § Approximately $8.2 billion in assets and $4.3 billion in deposits; § 89 branches in Connecticut and Massachusetts; § 3rd largest bank headquartered in Connecticut; 4th largest in New England; § Dominant market share in its core markets; § Balance sheet growth driven by strong sales culture and acquisitions; § Strong capital - - Tier 1 leverage of approximately 11%. 3 Building the NewAlliance Franchise [MAP] 4 2008 Business Priorities PRIORITY Build revenue momentum; PRIORITY Invest in technology and breadth of business capabilities; PRIORITY Maintain vigilant risk management focus; PRIORITY Deploy capital opportunistically. 5 Consolidated Statements of Income Three Months Ended (In millions) (Unaudited) March 31, 2008 Dec. 31, 2008 March 31, 2007 Interest and dividend income $102.2 $106.5 $96.8 Interest expense 56.2 61.2 53.4 Net interest income before provision 46.0 45.3 43.4 Provisions 1.7 2.3 1.0 Net interest income after provision 44.3 43.0 42.4 Total non-interest income 15.6 14.2 14.2 Total non-interest expense 42.2 40.1 42.7 Income before income taxes 17.7 17.1 13.9 Income tax provision 4.8 6.2 4.6 Net income $12.9 $10.9 $9.3 Diluted EPS 0.13 0.11 0.09 Net interest margin 2.56% 2.49% 2.50% 6 Highlights of 1st Quarter 2008 Priority Progress Against Goals Build revenue momentum: §Overall operating revenue* up 2.8%; §Loans increased $31 million from Q4 '07; §Average core deposits increased $37.6 million, or 1.6%; §Reduced deposit costs by $3.5 million or 32 b.p. from Q4 '07; *excluding securities gain & limited partnerships 7 Highlights of 1st Quarter 2008 (continued) Priority Progress Against Goals Build revenue momentum: §NIM improved 7 b.p. from Q4 ‘07 to 2.56%; §Investment management, brokerage and insurance fees increased $1.2million, or 94.7%; §Non-interest income increased $1.4 million, or 10%. 8 Quarterly Loan Originations GRAPH 9 Quarter End Deposit Balances GRAPH 10 Deposit Pricing Trends Pricing 12/37/07 Pricing 1/31/08 Pricing 3/31/08 Pricing 4/30/08 Premium Checking Blended Rate 1.73% .99% .50% .50% Premium Money Market Blended Rate 4.17% 3.25% 2.31% 2.31% Blended Savings Rate 2.34% 2.25% 2.33% 2.41% Weekly Special Relationship CD (under 1 year) Posted Rate 4.17% 2.47% 2.72% 3.20% Weighted cost of Interest-bearing Deposits for the Month 3.08% 3.01% 2.68% 2.40% 11 Highlights of 1st Quarter 2008 (continued) Priority Progress Against Goals Invest in technology and breadth of business capabilities: §Launched Internet sales channel; §Launched debit card cash rewards program to enhance checking growth; §Initiated technology upgrade of branch platform. 12 Highlights of 1st Quarter 2008 (continued) Priority Progress Against Goals Maintain vigilant risk management focus: §Accelerated accounting monitoring; §Introduced credit scoring on commercial loan portfolio; §Total delinquencies of 70 b.p.; §Non-performing loans at 40 b.p. §Net charge-offs of 1 b.p.; §Adequate reserve coverage at 95 b.p. 13 Highlights of 1st Quarter 2008 (continued) Priority Progress Against Goals Deploy capitalopportunistically: §Twice “well capitalized” regulatory benchmark; tTier 1 capital 11.2%; tRisk-based capital of 18.6%; §Increased dividend for fifth time since IPO; §Continue to evaluate prudent M & A opportunities. 14 Stock Price Comparison NAL vs.
